Citation Nr: 0121211	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-02 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to February 23, 1994, 
for the award of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel





INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim of entitlement to an effective date 
prior to February 23, 1994, for the award of service 
connection for post-traumatic stress disorder (PTSD) has been 
obtained.

2.  No communication or action is of record prior to February 
23, 1994, expressing intent in writing to apply for service 
connection for a psychiatric disability including PTSD.

3.  On August 8, 1994, the veteran filed an original formal 
claim for compensation benefits seeking service connection 
for PTSD.

4.  In a May 1995 rating determination, service connection 
was denied for PTSD.  The veteran was notified of this 
decision that month.  The VA never received a timely appeal 
of the May 1995 rating determination.  Accordingly, the May 
1995 determination became the final decision of the VA 
regarding the claim of service connection for PTSD.

5.  On January 29, 1998, the veteran petitioned to reopen his 
previously denied claim of service connection for PTSD. 

6.  In an August 1998 rating determination, service 
connection was awarded for PTSD.

7.  In a February 2000 rating determination, the RO 
determined that the veteran should be awarded service 
connection for PTSD effective August 8, 1994.  

8.  In a June 2000 rating determination, the RO determined 
that the veteran should be awarded a 100 percent disability 
evaluation from February 23, 1994.


CONCLUSION OF LAW

The criteria have not been met for an effective date of an 
award of service connection for PTSD prior to February 23, 
1994.  38 U.S.C.A. §§ 5107, 5108, 5110, 7104, 7105 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.104, 3.105, 3.400, 20.1104 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted above, the veteran filed his original claim for 
compensation benefits and his initial claim for VA 
compensation for PTSD on August 8, 1994.  On the claim form 
he was requested to indicate if he had ever filed a claim 
with VA, including a claim for compensation benefits.  He did 
not respond.  Available outpatient treatment records obtained 
by the VA indicate that the veteran did seek treatment at a 
Vet Center in 1985.  However, there is no indication that the 
veteran ever applied for VA compensation or sought service 
connection for PTSD with the VA prior to August 8, 1994.  

In August 1994, the RO contacted the Vet Center in order to 
assist the veteran in the development of his claim.  The RO 
also contacted the veteran and requested additional 
information regarding his claim of PTSD.  No response was 
received from either source.  In December 1994, the RO again 
contacted the veteran and indicated that the Vet Center had 
not responded to the RO's request for information.  The RO 
requested the veteran's assistance in obtaining medical 
records in support of the his claim.  The veteran did not 
respond to this request for information.  Further, he 
provided no additional information regarding his claim of 
service connection for PTSD.  Accordingly, the RO, in a May 
1995 rating determination, denied service connection for 
PTSD.  The veteran was notified of this decision that month.  
The veteran did not file a timely notice of disagreement to 
the May 1995 rating determination.

On January 29, 1998, the veteran petitioned to reopen his 
previously denied claim.  A VA medical evaluation was 
performed in June 1998.  This evaluation diagnosed the 
veteran with PTSD.  Accordingly, in an August 1998 rating 
determination, the veteran was awarded service connection for 
PTSD effective January 29, 1998. 

On December 31, 1998, the veteran filed a claim seeking 
entitlement to compensation based on unemployability due to 
his service-connected PTSD.  In a May 1999 rating 
determination, the veteran was awarded individual 
unemployability from January 29, 1998.  In his notice of 
disagreement received in July 1999, the veteran noted 
treatment for PTSD back to 1985.  He stated that "[w]hen I 
first applied, they requested a stressor letter-even though 
I have a purple heart and other combat medals."  (Emphasis 
added.)  The Board notes that the earliest "stressor 
letter" of record was mailed to the veteran after he filed 
his claim in August 1994.  

In his February 2000 substantive appeal, the veteran, 
notwithstanding his statement above, specifically maintained 
that he filed a claim of service connection for PTSD in 1985 
when he first sought treatment at the Seattle VA Medical 
Center (VAMC).  He also indicated that there were Vet Center 
records that would support this claim.  

In an informal conference with the RO and the veteran 
regarding this claim, he stated that he had first filed a 
claim of service connection for PTSD at the Seattle Vet 
Center in 1985.  He indicated that he had seen a volunteer 
(he was not sure if this person was from the Seattle RO or 
elsewhere) and he reported he had filed some paperwork.  The 
RO indicated that it would request all records from the 
Seattle Vet Center since 1985. 

In a February 2000 rating determination, it was noted that a 
review of the Seattle Vet Center records submitted by the 
veteran show that the veteran was diagnosed with PTSD in May 
1994.  It was indicated that had these records been secured 
in 1994, and in view of the award of the Purple Heart Medal, 
service connection would have been warranted.  The RO 
determined that these records were in constructive custody of 
the VA at that time and they should have been considered 
regardless of the date of receipt.  Therefore, the RO granted 
service connection for PTSD effective August 8, 1994.

Additional medical records were obtained.  These include 
records dated in 1985 and 1986 from the Seattle Veterans 
Action Center (SEAVAC).  All of these records concern 
counseling.  They contain no reference to the filing of a 
claim or the intent to file a claim for compensation benefits 
with VA.  The medical records also include an outpatient 
treatment record dated November 1993.  The veteran reportedly 
was seen "about a year ago" at Seattle-"Vac" for 
counseling.  An intake interview was scheduled and performed 
that month.  A December 1993 entry refers to the fact that 
"several weeks" earlier an initial intake was completed for 
the veteran to join a group.  There next is an entry dated 
January 13, "1993."  The entry, however, is below another 
entry on the same page dated January 5, 1994, and is followed 
by an entry dated March 1994.  This report shows an 
assessment of PTSD, chronic, mild to moderate.  An outpatient 
treatment record dated February 23, 1994, discloses that the 
veteran asked for a "letter to [the] VARO in support of PTSD 
claim."  No reference was made to a prior claim for service 
connection for PTSD.  The assessment indicated periods of 
depression.  A March 1994 entry indicated the veteran called 
to say he would not make an appointment because he was 
working on a PTSD claim with a representative. 

The veteran submitted a May 2000 letter from a certified 
mental health counselor who had been employed as counselor at 
SEAVAC.  It was this certified mental health counselor who 
diagnosed the veteran with PTSD in August 1994.  It was 
indicated that she had known the veteran as a client since 
1985 while she was a counselor at the SEAVAC.  It was noted 
that this agency no longer exists and that the records of the 
veteran's treatment are not available.  The certified mental 
health counselor stated, in pertinent part:

I do remember that he had someone else 
assisting him with the disability 
paperwork.  Although I do not have proof 
of when he actually did apply, I do 
expect it was around the time he first 
was a client at SEAVAC.

The certified mental health counselor stated that, as a 
matter of course, veterans were encouraged to apply as soon 
as possible for VA disability benefits due to the length of 
the process.  It was indicated that she would assist veterans 
with the paperwork or they would be referred to someone else 
for completion of the task.  It was noted that this generally 
happened shortly after the first visit.

In a second informal conference held in June 2000, it was 
indicated the veteran was requesting an earlier effective 
date back as early as 1983 based on the contention that he 
filed a claim through the Seattle Vet Center and/or SEAVAC or 
"at least discussed his intent to file a claim with one or 
both of these organizations."  

In a June 2000 rating determination, the RO noted treatment 
records from the Seattle Vet Center on February 23, 1994.  In 
light of this treatment, a 100 percent disability evaluation 
for PTSD was awarded from February 23, 1994. 

Additional records were obtained in order to assist the 
veteran in the development of his case.  In June 2000, 
additional records were obtained from the Seattle Vet Center.  
It was noted that there were data sheets on the veteran dated 
back to March 1983.  The initial intake was done on the 
veteran on March 8, 1985, and that the problem area codes 
indicated PTSD symptoms with intrusive recollections, 
feelings of detachment, and sleep disturbances.  However, 
these records failed to indicate that the veteran ever filed 
a claim seeking service connection for PTSD with the VA or 
even that he intended to file such a claim.

In November 2000, the RO received records from the Social 
Security Administration (SSA).  A psychiatric evaluation 
performed in July 1994 diagnosed the veteran with PTSD.  SSA 
records indicate that this disability began in May 1994. 

Written arguments were submitted by the veteran's 
representative in March and May 2001. 

Analysis

I.  Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the "VCAA"), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding this issue.  
The RO has obtained all pertinent records available regarding 
this issue and the veteran has been notified of the evidence 
required to substantiate his claim.  There is no indication 
of existing evidence that could substantiate the claim that 
the RO has not attempted to obtain.  The veteran has been 
fully advised of the status of the efforts to develop the 
record as well as the nature of the evidence needed to 
substantiate this claim in multiple communications from the 
RO.  He and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
this claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  

With regard to the records from the Vet Center and SEAVAC, 
the Board specifically finds that further efforts to obtain 
additional records from these sources would be futile.  The 
RO has already undergone an extensive effort to obtain 
records from both organizations.  These records (indicting 
counseling in 1983 and treatment for PTSD in 1985) have been 
associated with the veteran's claims folder.  A former 
employee of SEAVAC has reported expressly that treatment 
records from that organization do not exist.  Therefore, 
plainly further efforts to secure such records would be 
futile.  Accordingly, the duty to obtain pertinent available 
documents has been met.  For that reason, the Board may 
proceed with the adjudication of the veteran's case.  

II.  Entitlement to Earlier Effective Date

A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 1991).

Unless specifically provided otherwise in [Chapter 51, title 
38 United States Code], the effective date of an award based 
upon an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier that the date of receipt of the application 
therefore.  38 U.S.C.A. § 5110(a) (West 1991).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application was 
received within on year from the date of discharge or 
release.  38 U.S.C.A. § 5110(b)(1) (West 1991). 

The effective date for award of direct service connection 
shall be the day following separation from active service or 
date entitlement arose if claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
Separation from service means separation 
under conditions other than dishonorable from continuous 
active service 
which extended from the date the disability was incurred or 
aggravated.  38 C.F.R. § 3.400(b)(2) (2000).

The Board finds nothing in Chapter 51, title 38 United States 
Code "specifically providing otherwise" that an effective 
date of an initial award of compensation benefits on an 
original claim may be provided earlier than:

(1) The date of receipt of the claim, or the date entitlement 
arose, if the claim is received within one year of such date 
of discharge or release; otherwise 

(2) The date of receipt of the claim, or the date entitlement 
arose, whichever is later. 

This interpretation is codified in 38 C.F.R. § 3.400(b)(2).  

In view of the statutory provisions and 38 C.F.R. § 
3.400(b)(2), the Board does not find that any of the 
admittedly complex regulatory language governing effective 
dates can be read to authorize an effective date for an 
initial grant of service connection prior to the date of 
receipt of the original compensation claim in this case.  To 
read the regulations otherwise would violate the absolute 
statutory bar as to an original claim in 38 U.S.C.A. § 
5110(a).  Moreover, the Board finds this interpretation is 
consistent with the interpretations of the Court.  As the 
veteran filed his original claim for compensation benefits 
many years after his discharge from active service, 38 U.S.C. 
§ 5110(b)(1) does not apply.

Turning then to other regulatory provisions, under 38 C.F.R. 
§ 3.155 (Informal Claims) (2000):

(a)  Any communication or action, indicating an 
intent to apply for 
one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a 
claimant, his or her duly authorized 
representative, a Member of Congress, or some 
person acting as next 
friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim 
must identify the benefit sought. Upon receipt of 
an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year 
from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of 
the informal claim.  (Emphasis added.)

(b) A communication received from a service 
organization, an 
attorney, or agent may not be accepted as an 
informal claim if a power 
of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the 
requirements of 
Sec. 3.151 or Sec. 3.152, an informal request for 
increase or reopening will be accepted as a claim.

With respect to 38 C.F.R. § 3.155, the Board notes that none 
of the clinical records dated prior to February 23, 1994 
contain an "indication" that the veteran intended to apply 
for a benefit.  Thus, none of these records could constitute 
an informal claim.  On the other hand, the outpatient 
treatment record dated February 23, 1994 discloses that the 
veteran asked for a "letter to [the] VARO in support of PTSD 
claim."  The RO construed this as an action by the veteran, 
in writing, evidencing not simply the presence of PTSD, but 
also of an expressed intent to apply for a benefit.  Thus, 
the RO concluded, or presumably concluded, that this entry 
was an informal original claim for benefits perfected by the 
formal claim received within one year thereafter in August 
1994.  38 C.F.R. 3.1(p) (2000) (an application or claim is 
"a formal or informal communication, in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.")  Whether this is a correct 
interpretation of whether the February 23, 1994 record could 
constitute an informal claim may well be close question on 
this record.  If the RO erred, it did so in favor of the 
veteran and granted an effective date of the award from 
February 23, 1994, rather than August 1994.  
 
Turning to the other regulatory provisions, the Board notes 
that under 38 C.F.R. § 3.157 (Report of examination or 
hospitalization as claim for increase or to reopen) (2000):

(a) General.  Effective date of pension or 
compensation benefits, if  otherwise in order, will 
be the date of receipt of a claim or the date  when 
entitlement arose, whichever is the later.  A 
report of examination or hospitalization which 
meets the requirements of this section will be 
accepted as an informal claim for benefits under an 
existing law or for benefits under a liberalizing 
law or Department of Veterans Affairs issue, if the 
report relates to a disability which may establish 
entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen 
is subject to the requirements of Sec. 3.114 with 
respect to action on Department of Veterans Affairs 
initiative or at the request of the claimant and 
the payment of retroactive benefits from the date 
of the report or for a period of 1 year prior to 
the date of receipt of the report.

(b) Claim.  Once a formal claim for pension or 
compensation has been  allowed or a formal claim 
for compensation disallowed for the reason  that 
the service-connected disability is not compensable 
in degree,  receipt of one of the following will be 
accepted as an informal claim  for increased 
benefits or an informal claim to reopen.  In 
addition,  receipt of one of the following will be 
accepted as an informal claim in  the case of a 
retired member of a uniformed service whose formal 
claim  for pension or compensation has been 
disallowed because of receipt of  retirement pay.  
The evidence listed will also be accepted as an 
informal claim for pension previously denied for 
the reason the disability was not permanently and 
totally disabling.

(1) Report of examination or hospitalization 
by Department of  Veterans Affairs or 
uniformed services.  The date of outpatient or  
hospital examination or date of admission to a 
VA or uniformed services  hospital will be 
accepted as the date of receipt of a claim.  
The date of  a uniformed service examination 
which is the basis for granting  severance pay 
to a former member of the Armed Forces on the 
temporary  disability retired list will be 
accepted as the date of receipt of  claim.  
The date of admission to a non-VA hospital 
where a veteran was  maintained at VA expense 
will be accepted as the date of receipt of a  
claim, if VA maintenance was previously 
authorized; but if VA  maintenance was 
authorized subsequent to admission, the date 
VA received  notice of admission will be 
accepted.  The provisions of this paragraph  
apply only when such reports relate to 
examination or treatment of a  disability for 
which service-connection has previously been 
established  or when a claim specifying the 
benefit sought is received within one  year 
from the date of such examination, treatment 
or hospital admission.

(2) Evidence from a private physician or 
layman.  The date of receipt  of such evidence 
will be accepted when the evidence furnished 
by or in  behalf of the claimant is within the 
competence of the physician or lay  person and 
shows the reasonable probability of 
entitlement to benefits.

(3) State and other institutions.  When 
submitted by or on behalf of  the veteran and 
entitlement is shown, date of receipt by the 
Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of 
records will be accepted as the date of 
receipt of a claim if received from State, 
county, municipal, recognized private 
institutions, or other Government hospitals 
(except those described in paragraph (b)(1) of 
this section).  These records must be 
authenticated by an appropriate official of 
the institution.  Benefits will be granted if 
the records are adequate for rating purposes; 
otherwise findings will be verified by 
official examination.  Reports received from 
private institutions not listed by the 
American Hospital Association must be 
certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician 
designee. 

The Board must point out that the provision of 38 C.F.R. § 
3.157 are limited to the situation where medical reports are 
used as a claim for increase or to reopen after the prior 
denial of a claim.  In this case, since service connection 
for PTSD had never been granted prior to February or August 
1994, the medical reports can not serve as a claim for 
increase.  Further, because there had been no denial of a 
claim for service connection for PTSD prior to February or 
August 1994, medical reports can not serve as a claim to 
reopen.

The Court has held that under the controlling law and 
regulations, in the case of an original compensation claim, 
the claimant must submit a written document identifying the 
benefit, and expressing some intent to seek it.  Brannon v. 
West, 12 Vet. App. 32 (1998); see also Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).   In order for treatment or 
examination reports to constitute an informal claim, there 
must be a prior allowance or disallowance of a formal claim.  
38 C.F.R. 3.157(b) (2000); See Crawford v. Brown, 5 Vet. App. 
33, 35 (1993).  If there has been no prior allowance or 
disallowance of a formal claim, treatment or examination 
reports can not constitute an "informal" claim and therefor 
can not provide the basis for the grant of an effective date 
of an award of service connection prior to the date of 
receipt of the original claim for compensation benefits.

In this case, even if the veteran was diagnosed or manifested 
symptoms of PTSD prior to February or August 1994, the law 
requires the filing a claim in order to provide the veteran 
with compensation prior to this date.  See Wells v. Principi, 
3 Vet. App. 307 (1992) (an application must be filed prior to 
benefits being awarded).  The date the disability began does 
not provide a basis to award the veteran service connection 
for this disability, if it is prior to the date the veteran 
actually filed the original claim, and that claim was 
received more than one year after separation or release from 
service.

The RO has concluded that there was no formal original claim 
for compensation benefits, including a claim for service 
connection for PTSD prior to August 1994.  The RO concluded 
that there was evidence of PTSD on February 23, 1994 and 
apparently an expressed intent in writing to apply for a 
benefit.  The RO ultimately awarded the veteran service 
connection for PTSD on February 23, 1994 and compensation 
benefits based on that award from February 1994.  There is no 
basis for an award of service connection, and hence of 
compensation benefits, prior to February 23, 1994.  

With regard to the veteran's belief that he filed a claim 
with the VA for service connection for PTSD prior to August 
1994, the Board finds that a clear preponderance of most 
probative evidence does not support this contention.  The 
evidence advanced to support that argument consists only of 
the veteran's own recollections and the affidavits from a 
counselor.  The veteran's statements have been both ambiguous 
and contradictory.  The Board finds it very significant that 
in his August 1994 claim, he failed to allege that he had 
ever previously filed a claim for compensation benefits, 
although he was asked to affirm that point.  This contradicts 
his later recollections that he had filed such a claim.  In 
his July 1999 notice of disagreement, the veteran referred to 
treatment back to 1985, but stated that when he "first 
applied" for service connection the RO sent him a "stressor 
letter."  The first "stressor letter" of record was sent 
to him after his August 1994 claim.  The Board finds that 
this statement is consistent with the conclusion that the 
first formal application was in August 1994, and therefore at 
best only ambiguous as to whether a claim was filed prior to 
that date.  The veteran has also changed his assertions from 
alleging that he filed a claim in 1985 to an allegation that 
he filed his original claim in 1983.  Thus, his recollections 
of filing a claim before August 1994 have been repeatedly 
contradictory.  Accordingly, the Board finds them without 
probative value.

The counselor report in question only stated that encouraging 
veteran's to file claims was common practice and that she 
recalled someone else assisted the veteran with the 
"disability paperwork."  The counselor acknowledged, 
however, that she did "not have proof of when [the veteran] 
actually did apply."  She did "expect it was around the 
time he first was a client at SEAVAC."  In sum, the 
counselor admitted she lacked any actual personal knowledge 
of the fact that the veteran had filed a claim.  Her 
recollections of events some fifteen or more years in the 
past only amounted to generic assertions of general policies 
and second hand knowledge that someone else might have worked 
on a claim.  Given these considerations, the Board finds this 
statement is entitled to extremely little probative value for 
purposes of establishing that a claim was filed with VA prior 
to August 1994. 

On the other hand, there is no documentary record 
demonstrating or implying that an original claim for 
compensation benefits was received by VA prior to August 
1994.  Clearly, no such claim is of record nor did the 
veteran assert in August 1994 that he had filed a prior 
claim.  Further, as the RO noted, there is no indication of 
the existence of a claims file or a rebuilt claims file that 
would at least imply that the veteran had filed a claim of 
some type prior to August 1994.  References to the intent to 
file a claim or the actual filing of a claim in the treatment 
records do not appear before February 23, 1994.

As noted above, it is important to bear in mind that evidence 
of treatment for a psychiatric disability by itself does not 
provide a basis to determine that some form of informal claim 
was filed based on this treatment.  In order for the veteran 
to be awarded service connection for PTSD prior to August 
1994, there must be some indication that the veteran filed an 
original formal or informal claim in writing for compensation 
benefits prior to that date.  Evidence of treatment for a 
psychiatric disability at a Vet Center or at SEAVAC, even if 
there is some indication that this treatment was for PTSD, 
does not provide a valid basis to conclude that the veteran 
should be awarded service connection for this disability in 
1985 or 1983.  Medical records must be accompanied by some 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, in order to constitute an 
informal original claim.    

There is no evidence beyond the veteran's assertions of his 
own first hand knowledge that the RO, the Vet Center or 
SEAVAC "lost" the veteran's claim of entitlement to service 
connection for PTSD.  As noted above, the veteran's own 
assertions have been ambiguous and contradictory and thus are 
entitled to very low, if any, probative value.  For the 
reasons illuminated above, the counselor's assertions are 
entitled to extremely low probative value in terms of 
establishing that a claim was filed with VA prior to August 
1994.  As the Court has found, absent clear evidence to the 
contrary, there is a presumption of regularity which holds 
that Government officials are presumed to have properly 
discharged their official duties, to include the review of 
all evidence of record and application of the controlling law 
and regulations.  See Baldwin v. West, 13 Vet. App. 1 (1999).  
As stated by the Court, the presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, the Court presumes 
that they have properly discharged their official duties.  
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  The Board 
finds nothing in this record that rises anywhere close to 
clear evidence to the contrary that an original formal claim 
for compensation benefits, including a claim for service 
connection for PTSD, was received by VA prior to August 1994.  
Nor is there any indication of an informal original claim 
before, at best, February 23, 1994.

The Board concludes that the clear weight of the most 
probative evidence is against the claim.  Under these 
circumstances, the benefit of the doubt doctrine is not for 
application. 38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than February 23, 
1994, for the award of service connection for post-traumatic 
stress disorder is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

